IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                             November 5, 2008 Session

 TODD D. DINGMAN et ux, SHARON DINGMAN, v. RANDY GARRISON
                    and DONNA GARRISON

                    Direct Appeal from the Circuit Court for Rhea County
                       No. 25146     Hon. Buddy Perry, Circuit Judge



                   No. E2008-01141-COA-R3-CV - FILED MARCH 3, 2009



This is a factual dispute about whether defendant signed a lease as a tenant and is liable under the
terms of the lease. The Trial Court held defendant liable for damages under the lease. We affirm.


Tenn. R. App. P.3 Appeal as of Right; Judgment of the Circuit Court Affirmed.


HERSCHEL PICKENS FRANKS, P.J., delivered the opinion of the Court, in which CHARLES D. SUSANO ,
JR., J., and D. MICHAEL SWINEY , J., joined.


J. Arnold Fitzgerald, Dayton, Tennessee, for appellant, Randy Garrison.

Michael S. Pritchard, Chattanooga, Tennessee, for appellees, Todd D. Dingman et ux, Sharon
Dingman.



                                             OPINION

                Plaintiffs brought this action against Randy and Donna Garrison, defendants, alleging
that defendants leased residential property from plaintiffs, and agreed to maintain the leased premises
and to pay for any damages to the premises. Plaintiffs averred that defendants resided in the home
from November 2004 to October 2005, and that after they moved out, plaintiffs discovered that
defendants had done substantial damage to the property and failed to pay the rent for the last month
of occupancy. Plaintiffs sought damages in the amount of $9,296.93, plus interest.

                 Randy Garrison answered, generally denying the allegations in the Complaint, and
at the trial on April 7, 2008, the Trial Court awarded a default judgment against defendant Donna
Garrison, and entered a Judgment of $9,296.93 against both defendants.

               Randy Garrison has appealed.

              We reframe the issue on appeal as whether the Trial Judge erred in finding that
defendant Garrison signed the lease and was essentially a co-tenant with Donna Garrison.

               Garisson argues the Trial Court erred because he did not sign the lease and therefore
was not liable under its terms.

                The trial court’s findings of fact come to this Court with a presumption of correctness,
unless the evidence preponderates otherwise. Tenn. R. App. P. 13(d). The evidence in this case is
that Randy Garrison was seen at the residence in question on a daily basis, that he had some dealings
with plaintiffs’ rental agent regarding repairs, and rent due, and that he applied to have the power
turned on to the residence, and that he had a relationship with Donna Moore and knew she held
herself out as his wife. He claimed that he did not know she was signing checks on his account until
he got his bank statement, but admitted that checks were written over a period of 18 months. He
claimed Moore broke into the funeral home and took his blank checks, but admitted he did not file
a police report. He claimed not to know anything about the condition of the house, but admitted that
he was there at least 2 or 3 times a week. He also claimed not to have signed the lease or any of the
checks, but the signature on the lease and some of the checks (including the one for the security
deposit and first month’s rent) matches the signature on the utility application which he admitted he
signed, which is distinctly different from Moore’s signature, whether signing as Donna Garrison or
Randy Garrison.

               The foregoing established that the evidence does not preponderate against the Trial
Judge’s findings of fact, as the Trial Court’s findings were based in part on witness credibility. See
Bingham v. Dyersburg Fabrics, Co., Inc., 567 S.W.2d 169, 170 (Tenn. 1978).

               Essentially, the Trial Court found this defendant was not a credible witness and was
responsible for the rent and damages under the terms of the lease. We affirm the Trial Court’s
Judgment and remand, with the cost of the appeal assessed to Randy Garrison.




                                                        ______________________________
                                                        HERSCHEL PICKENS FRANKS, P.J.




                                                  -2-